about:blank

 

i
ly
ad

USDC SDNY
DOCUMENT
tLECTRONICALLY FILED
 OOC#H

| ATE FILED:_ 3/2 7/9 _

 

  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ene Sean 4
UNITED STATES OF AMERICA |
19 cr 821
-against- : ORDER
Abreu, et al
Defendant: Jose Cruz
ne :

Hon. Kimba M. Wood, United States District Judge:

ORDERED that home detention enforced with location monitoring be
eliminated as a condition of the defendant's release. All other

conditions remain as previously set,

Dated: New York, New York
March 24, 2020

SO ORDERED

lta Ww, Wark

Hon. Kimba M. Wood
United States District Judge

 

=

2 of 2 3/27/2020, 11:33 AM
